Title: To James Madison from James Leander Cathcart, 28 February 1812
From: Cathcart, James Leander
To: Madison, James


SirMadeira Feby: 28th: 1812.
E’re you receive this the anxiety attending your re-election to the Chief Magistracy of the United States will be over, & as no doubt is entertain’d of your success, give me leave to congratulate you in anticipation of the happy result.
By the return of my Schooner the Five Brothers from Portland Mr: Cobb inform’d me that a deduction of eighteen per centum was made from the bill I drew upon you for wine ship’d by the Dumfries upon your account; this no doubt was occasioned by my having omited that the bill was drawn at par in my letter of advice when in my letter to Mr Monroe on the same subject I particularly mentioned that the bill was drawn at par that is at 4/6 Sterg ⅌ Spanish dollar.


Dolls.
The amount drawn for was 378 £ Stg at par is
1680:00
Sum placed to my credit by Mr Cobb
 1377:60
Which leaves a deficiency of
$ 302:40
For which sum of three hundred & two dollars and forty cents I have this day drawn upon you at ten days sight in favor of Cornelius Bedlow which you will please to cause to be paid.
Mrs: Cathcart joins me in requesting you to make our respects acceptable to Mrs: Madison & believe me to continue with the most respectful esteem Sir Your Obliged Obnt: Servt.
James Leander Cathcart
